Citation Nr: 1817068	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for major depressive disorder (MDD).

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from May 1983 to August 1989.

These issues arrive before the Board of Veterans' Appeals (Board) on appeal from April 2013 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2016 memorandum decision, the United States Court of Appeals for Veterans Claim (Court) vacated a May 2015 Board decision, which denied service connection for a sleep disorder.  Therein, the Court held that the Veteran's sleep disability claim was inextricably intertwined with his psychiatric disability claim. 

In March 2017, the Board remanded the first three claims on the title page to the RO for further development.  The Board determined that a remand was necessary to provide the Veteran an updated VA examination that was sufficient for the Board to make an informed decision.  

Subsequent to the last Board remand, in May 2017, the RO denied the Veteran's entitlement claim for TDIU. The Veteran's TDIU claim was certified to the Board in November 2017.  

Through his August 2013 and August 2017 Appeals to Board, the Veteran perfected his claims for Board consideration.  In both Appeals, the Veteran elected to forego a hearing before a Veterans Law Judge (VLJ).  However, there are multiple written statements from the Veteran and his representative, which are associated with the claims file on the Veterans Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases.


Now that requisite development is complete, all issues are procedurally ripe for resolution, and the Board's directives have received substantial compliance, the Board is prepared to deliver the analysis and decisions found below.


FINDINGS OF FACT

1. The most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance within the applicable VA regulation.

2. The preponderance of the evidence is against a finding that the Veteran's MDD was incurred in or aggravated by service, and MDD is not proximately due to, or aggravated by, any service-connected disability.

3. The preponderance of the evidence is against finding that the Veteran's sleep disorder is etiologically related to service.

4. The Veteran has not been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The Veteran does not have PTSD that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

2. The Veteran's MDD was not incurred in or aggravated by active service, and it is not due to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

3. The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).

4.  The criteria for TDIU have not been satisfied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIOS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Notification and Assistance Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits, and it must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Before the RO denied the Veteran's first three entitlement claims, he received VCAA compliant notification in October 2012.  Pertinent to his TDIU entitlement claim, the Veteran also received 38 U.S.C. §5103 notice in December 2016.  Thereby, VA explained what information and evidence was needed to substantiate his entitlement claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Throughout the claim period, VA has continued to notify the Veteran of the requisite procedures and steps in the appeal process.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to the March 2017 Board remand, the Veteran had undergone a VA examination for the acquired psychiatric claims found on the title page.  See July 2016 C&P Examination.  After the Board remand, the Veteran was afforded another VA examination to explore the nature and etiology of his MDD.  The post-remand VA examination also addressed the Veteran's claims to entitlement for PTSD and a sleep disorder.  See March 2017 VA Examination.  

The Board notes that the March 2017 VA provider reviewed pertinent service and post service treatment records and provided a detailed rationale for the opinions reached.  Consequently, the Board concludes that the examination report is adequate to render a decision on the Veteran's claims.  Barr, 21 Vet. App. at 312.  

Also within the claims file (VBMS and/or LCM), and considered in connection with the claims on appeal, are the written statements provided by the Veteran and his attorney.  

The Board concludes that VA has met all statutory and regulatory notice and duty to assist provisions, and the Veteran has not contended otherwise.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Ultimately, the Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Applicable Law, Regulations and Jurisprudence

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board must review the Veteran's claims file in a liberal manner to identify and adjudicate all reasonably raised claims.  Norris v. West, 12 Vet. App. 413, 417 (1999).

III. Entitlement to Service Connection, Generally

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be established for disability resulting from personal injury suffered or disease contracted while in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors, 2 Vet. App. 181; Wilson, 2 Vet. App. at 618; Barr, 21 Vet. App. 303.  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted, it shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310)).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claim was received after the regulatory change, his claim will be adjudicated under the current version of the regulation.

Again, the Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, applicable law to the Veteran's claims, the Board finds that the preponderance of the evidence does not support awards of entitlement to service connection for PTSD, MDD, a sleep disorder or TDIU.  

IV. PTSD Analysis

In his original claim for entitlement to service connection for PTSD, the Veteran describes an incident were, "(a new recruit) shot himself in the room next to me."  See November 2008 VA 21-0781.  During the course of his appeal, the Veteran has maintained a constant and credible report of this incident at Fort Richardson in 1988.  The Veteran describes the same stressor incident in his October 2012 Statement in Support of Claim.  Again, in a December 2013 Correspondence, the Veteran's attorney relays a description of the suicidal gunshot heard by the Veteran while cleaning his own weapon in the adjacent room.

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a)(i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304 (f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Upon thorough review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for PTSD.

In October 2015, the Joint Services Records Research Center (JSRRC) supplied the RO with a response to a record search, which is directly applicable to the Veteran's PTSD claim.  Therein, JSRRC identified a Private that died from a self-inflicted gunshot wound at Fort Richardson in August 1988.  The report from JSRRC substantiates the second element of the Veteran's PTSD entitlement claim.  

The Veteran's PTSD entitlement claim fails because the first element, a DSM-compliant diagnosis, is absent. 

The Board is aware that, in January 2016, a psychologist employed by the Social Security Administration (SSA) assigned the Veteran with diagnoses for PTSD and Persistent Depressive Disorder.  Therein, the SSA psychologist noted that both diagnoses were assigned under the DSM-5 criteria.  The SSA psychologist assigned the PTSD diagnosis based on the Veteran's report that, "he was in Alaska and had insufficient cold-weather gear and was left out in the cold for several hours until he was rescued because his vehicle broke down.  He stated that he has flashbacks and nightmares of the event weekly and states the pain reminds him constantly about the traumatic experience."  

On September 7, 2016, a mental health evaluation was completed at VA NWIHS, Omaha Division.  At that time, the Veteran presented for assessment and treatment of depression.  In the evaluation report, it was noted that the Veteran had been seen a month earlier at a VA walk-in clinic and prescribed mirtazapine, "which has essentially reduced his previous complaints of a depressed mood, anhedonia, insomnia and reduced energy to nearly no complaints of depression other than some inattention."  During the interview, the Veteran denied the symptoms of mania, psychosis, anxiety and PTSD.  In her intake interview note, Dr. RS assigned one diagnosis, MDD (moderate). 

In September 2016, the Veteran underwent a VA examination to determine the nature and etiology of any currently endured psychiatric disorders.  The VA provider (DR. E) identified a current diagnosis of Major Depressive Disorder, Recurrent.  Dr. E did not conclude that the Veteran satisfied the DSM-5 criteria for PTSD.  During the interview portion, the Veteran denied deployment to any combat zone.  Dr. E described the Veteran as oriented in all spheres.  Dr. E asked the Veteran about his PTSD stress events, and the Veteran responded that, "sometimes during the daytime he thinks about things that happened during the military, like if he sees something that reminds him of something that happened during the military, stating that it is all past him now, and sometimes he thinks about it but it is no big
deal."  The Veteran identified three stressor events, to include the suicide by the by the younger soldier a Fort Richardson, Alaska.  Ultimately Dr. E opined that, "(t)he Veteran has no diagnosis of (a) PTSD or any other mental health condition that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) Verified stressor of another soldier committing suicide on August 8, 1988 while stationed at Fort Richardson, Alaska."  In his rationale, Dr. E stated that, "(t)his Medical Opinion is based on today's examination, along with review of information in VBMS and CAPRI progress notes. Veteran has no record of treatment for any mental disorder found in VBMS." 

In March 2017, the Veteran underwent another examination to determine the nature and etiology of any currently endured psychiatric disorders.  After review of the entire claims file, the VA provider diagnosed Major Depressive Disorder, Mild.  The VA provider concluded that the Veteran's symptoms did not satisfy the DSM-5 criteria for PTSD.  During the interview, the Veteran identified two stressor incidents: 1) the with his defective VB boots in Alaska, which led to frostbite; and 2) the incident were a fellow soldier, who he had met only a few times prior, committed suicide.  The VA provider determined that neither stressor incident satisfied Criterion A, because there was no "(e)xposure to actual or threatened a) death, b) serious injury, c) sexual violence . . .."  Additionally, the VA provider determined that the Veteran's identified stressors also did not satisfy Criteria B - H.  The VA provider further noted that the A Criteria were also not satisfied under DSM-IV.   

With regard to how A Criteria were not satisfied, the VA provider noted that, 1) the Veteran learned about the suicide after it occurred, 2) the suicide was not witnessed, 3) he and his fellow soldiers were separated from the incident, 4) he had only met the soldier a few times, and it was not a close friend or family member, 5) and it was not an up close and personal trauma.  Ultimately, the VA provider opined that, "(i)t is less likely than not that the A criteria is met (for the now confirmed suicide).  As for the cold injury residuals this would have been unnerving to have frostbite of the feet.  There was no actual threatened death or serious threat to the physical integrity of self.  The criteria of DSM-IV and DSM-V are not met."

While assessing the probative value of the perspective reasons or bases, the Board will consider whether the medical conclusion is: 1) based on sufficient facts or data; 2) the product of reliable principles and methods; and 3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 302 (2008).  Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.   D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  

The Board is cognizant that the January 2016 PTSD diagnosis conflicts with the other examination reports in the Veteran's claims file.  Ultimately, the Board assigns little to no probative weight to the SSA psychologist's opinion.  The SSA notation has severely diminished probative value because the psychologist failed to describe how the Veteran's described stressor, vehicle breakdown and resultant frostbite, satisfied the DSM Criteria.  

The VA provider report from March 2017, on the other hand, specifically addresses how and why the Veteran's stressor events did not satisfy the A Criteria for DSM-5.  Therefore, the Board finds that the negative conclusion reached by this VA provider was, " the result of principles and methods reliably applied to the facts."  See Nieves-Rodriguez, 22 Vet App at 302.   As such, the Board affords more probative weight to the VA provider's report and conclusions in March 2017. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable here, because the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the appeal of the denial of service connection for PTSD is denied. 

V. MDD Analysis

In his October 2012 Statement in Support of Claim, the Veteran requests that VA open a claim for MDD.  In his statement, the Veteran posits that he was recently diagnosed with MDD by the VAMC in Omaha, NE.  The Veteran went on to state that he was taking 20 mg of Celexa for depression and 50 mg of Trazodone for his nightmares.  

The Board notes that multiple providers have diagnosed the Veteran with some variation of a depressive disorder, mild thru moderate.   Consequently, the Board concludes that the first of element of a service connection claim is present, a current diagnosis.  See Hickson, 12 Vet. at 253.  The Veteran's entitlement claim fails, in part, because the claims file is devoid of evidence that would substantiate an in-service incurrence.

After thorough review of the claims file, the Board has found no indication that the Veteran displayed any symptom related to his current depression during active duty service in the U.S. Army.  In fact, the record reflects that a MDD diagnosis was not available until more than two decades following military service.  See, e.g., July 2012 Medical Treatment Record.  At that time, the Veteran self-reported that his depression flowed from current stressors, i.e., the inability to maintain or secure employment as a result of criminal charge.  Ultimately, the Board can identify no evidence that would support the presence of the in-service element of a service-connection claim.  See Hickson, 12 Vet. at 253.  

In April 2012, the Veteran was seen by a VA psychiatry resident in Omaha, NE.  At that time, the VA provider assigned a moderate MDD diagnosis.  Notably, the VA provider associated current housing, financial, and job-related problems to his current psychosocial condition rather than service related stressors.  

In June 2012, The Veteran was seen by Dr. S at the VA NWIHS.  In the resultant MCH Clinic Note, Dr. S assigned an initial DSM-IV diagnosis of MDD, mild in remission.  At that time, Dr. S identified housing, financial and job-related problems as the applicable stressors.  

In a November 2016 Statement in Support of Claim, the Veteran's representative posits that the Veteran suffers "depression because of his right foot pain and the resulting limitations for occupational opportunities and other activities."

In March 2017, the Veteran underwent a VA examination to determine the nature and etiology of any current psychiatric disorder. The VA provider assigned a diagnosis of MDD, mild.  The VA provider was unable to unable to attribute the Veteran's current MDD to an in-service stressor.  The VA provider remarked that, "(t)he veteran's VA records are not reflective of his depression having it's onset due to the frost bite of feet or to the death of friend."  The VA provider also opined that, "(t)he veteran's MDD is less likely than not aggravated by service related cold injury residuals and right foot disability including pain."  The VA provider supplied the following explanation for his opinion, "(t)he veteran's objective evidence in his treatment records does not support that the MDD is aggravated or made worse in a permanent fashion by the SC cold injury and right foot disability.  There is no aggravation of a baseline for the depression to be found as the records for the depression are infrequent in terms of office visits.  The records do not reflect the depression was permanently worsened by the SC cold injury and right foot disability."

As identified earlier, the Board can award service connection for any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted.  See 38 C.F.R. § 3.310(a).  That said, the Board is unable to service connect in this instance, because the competent medical evidence does not reflect that the Veteran's service-connected frostbite residuals are responsible for aggravation of his MDD beyond a baseline.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310)).  

As identified earlier, to prevail on a secondary service-connection claim, there must be medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.  After thorough review and consideration of the entire claims file, the Board concludes that the preponderance of the evidence stands against the Veteran's claim for service connection for a MDD, secondarily or directly.  

In conclusion, the competent and probative evidence is against a link between the Veteran's depression and his active duty military service.  Also, no degree of aggravation has been competently identified between his service-connected frostbite residuals and his MDD.   As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a MDD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

VI. Sleep Disorder Analysis

In his October 2012 Statement in Support of Claim, the Veteran initiates his claim for entitlement for a sleep disorder.  Therein, the Veteran identifies difficulty falling asleep due to nightmares.  The Veteran relates a need for 50 mg of Trazodone to fall asleep each night.  

In February 2012, the Veteran's STRs were associated with his claims file in VBMS.  The Board has carefully and thoroughly reviewed that multi-page document, finding no mention of any treatments, symptoms or diagnoses relating to any condition resembling a sleep disorder while the Veteran was on active duty.

The Veteran's various government and non-government treatment records have also been associated with the claims file, VBMS and/or LCM.  After thorough review of those documents, the Board notes that the Veteran's difficulty sleeping has been mentioned by various providers; however, none of the medical professionals have attributed a sleep disturbance to an incurrence during military service.   

Instead, the various treatment providers have discussed a sleep difficulty in relation to a psychiatric disorder.  For instance, in October 2016, a VA provider (Dr. RS) at the VA NWIHS, Omaha Division completed an outpatient note.  In the Subjective section of her treatment notes, the VA provider commented that, "(p)atient seen for further medication management of depression.  Mood good as is sleep with use of mirtazapine 15mg HS." (emphasis added)  

In September 2016, the Veteran underwent a VA examination to determine the nature and etiology of the claimed psychiatric disorders.  After review of the Veteran's claims file and interview of the Veteran, the VA provider delivered multiple comments relevant to this sleep disorder claim.  For instance, during the interview, the Veteran reported utilization of a sleep aid for his depression treatment at the Omaha VA VAMHC, which began around 2014.  While taking this mental health medication, the Veteran did not report any problems falling or staying asleep.

In March 2017, after review of the Veteran's claims file, a VA provider addressed the etiology of the Veteran's claimed sleep disorder. The VA provider surmised that, "(t)he Veteran does not exhibit a mental sleep disorder based upon this evaluation."  Moreover, the VA provider noted that Dr. RS did not diagnose or note a sleep disorder in her 2016 treatment notes for the Veteran.

As noted earlier, in order for the Board to award service connection for the Veteran's claimed sleep disorder, three elements must be substantiated by the evidence in the claims file.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The March 2017 VA provider's report does not support the existence of a current mental sleep disorder.  Moreover, the evidence found in the Veteran's claims file, form active duty service in the U.S. Army to date, does not reflect that the Veteran has demonstrated the symptoms that can be associated with a sleep disorder.  

Without competent medical evidence supporting the presence of a diagnosed sleep disorder, the preponderance of the evidence against the Veteran's service-connection claim for a sleep disorder.   The doctrine accompanying reasonable doubt is, therefore, inapplicable in this case.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

VII. TDIU Analysis

In a November 2016 Statement in Support of Claim, the Veteran's representative posits that right foot pain has prevented employment in previous occupational areas, to include construction and truck driving.  The representative indicates that the Veteran has been unemployed for about six years.  The representative also shares that, "constant right foot pain and symptoms keep (the Veteran) from doing the things he would like to do."

In December 2016, the Veteran submitted an Application for Increased Compensation Based on Unemployability.  Therein, the Veteran reported employment at three separated locations, spanning the period between March 2009 and December 2013.  All three employment periods reported by the Veteran involved driving a vehicle.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience; but, the Board may not consider the Veteran's age or any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16 (a).

After considering the evidence of record, under the laws and regulations as set forth above, the Board finds the criteria for establishing TDIU are not met.

To date, the Veteran has been service connected for three disabilities.   The combined rating for these disabilities is 50 percent, and the largest disability rating is 30 percent for pes cavus, bunion of right great toe and painful callouses, which are all associated with the residuals of a right foot frostbite.  Because the Veteran's combined rating is not 70 percent or greater, and because his highest rating is not 40 percent or greater, he does not qualify for TDIU on a scheduler basis.  See 38 C.F.R. § 4.16 (a). 

With regard to an extra-schedular TDIU rating, the evidence within the Veteran's claims file does not warrant a remand for initial consideration by the Under Secretary for Benefits or the Director of Compensation Service.  See  38 C.F.R. § 3.321 (b)(1).

Initially, the Board notes that the Veteran's latest medical treatment records from the SSA were associated with his VA claims file in December 2016.  Although not controlling of the Board's conclusion here, the SSA records do provide evidence relevant to the Veteran's TDIU claim.

For instance, in January 2013, the SSA Administrative Law Judge (ALJ) determined that the Veteran was not disabled under section 216(i) and 223(d) of the Social Security Act.  ALJ Anderson's determination aligned with the testimony of a vocational expert who reported that, "the demands of (past relevant work) exceed the current residual functional capacity."  However, the vocational expert representative expert responded that the Veteran was capable multiple occupations based on previously acquired skills, to include document preparer, order clerk, and change account clerk.

The SSA records also included a disability determination from July 2016.  Therein, the Veteran's primary diagnosis was "other disorders of skin and subcutaneous tissues", which squarely aligns with his service-connected disability for frostbite residuals.  The Veteran's secondary SSA diagnosis was recurrent arrhythmias, which does not align with any currently service-connected VA disability.  Ultimately, the SSA concluded that the Veteran was not disabled through the date of current determination.  At the conclusion of this July 2016 Reconsideration Analysis, the prior decision was affirmed because, "(d)espite some moderate limitations found to exist, claimant is found to be capable of performing more simple, unskilled type work, perhaps more repetitive in nature."

In April 2017, a VA provider reviewed the Veteran's medical record in order to identify the impact of his service-connected disabilities.  The VA provider identified the Veteran's constant right-foot pain and cold sensitivity.  The VA provider noted that the Veteran was required to trim right-foot calluses as a result of in-service frostbite injury.  After review of x-ray films from June 2013, the VA provider concluded that the Veteran did not display arthritis, osteoporosis or punched-out lesions in his right foot.  The VA provider noted that the Veteran did not require assistive devices for locomotion. When discussing the ultimate impact of the Veteran's service-connected disabilities, the VA provider opined that, "(the Veteran) would have difficulty tolerating cold environments.  Walking beyond the distance of a building may be difficult."

In his June 2017 notice of disagreement (NOD), the Veteran (through his attorney) indicates that he has a high school education, working last as a truck driver.  In his NOD, the Veteran indicates that his service-connected right foot disability makes truck entrance and exit difficult.  Also, the Veteran reports that his right foot disability prevents passage of the physical examination for a CDL license; he has difficulty walking a block, and the CDL examination requires at least a two-mile walk.   Additionally, the Veteran reports that he has no experience and/or training for computers or an office setting.  The Veteran reports that he worked in warehouse and road construction settings prior to diving a truck.  

As noted earlier, the Veteran is currently maintains an overall 50 percent disability picture; a 30 percent disability representing the largest single service-connection rating.  These two disability ratings are not sufficient for schedular TDIU under the umbrella created by 38 C.F.R. § 4.16 (a).  Additionally, remand of the Veteran's claim for consideration of an extraschedular TDIU disability rating is not warranted by the evidence of record.  

The Board readily accepts the Veteran's credible report that he could not walk a sufficient distance to pass a CDL examination, which is necessary for the truck driving occupation.  As noted by the April 2017 VA provider, the Veteran's service-connected disabilities would prevent employment in cold environments or with long bouts of walking.    

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is likely that the Veteran would be able to find substantially gainful employment in another profession or field.  The medical evidence of record indicates that the Veteran is likely able to perform sedentary occupations.  After review of all the evidence, to include the Veteran's statements and the VA (and SSA) medical opinions, the all indicate that the Veteran would be capable of isolated, sedentary employment.

The Veteran's service-connected residuals to in-service frostbite is not shown to preclude him from obtaining and maintaining substantially gainful employment, consistent with his education and work experience, which is mostly in sedentary. Accordingly, his claim of entitlement to TDIU must be denied on the basis of the evidence of record. See 38 C.F.R. §§ 3.102, 4.16.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER


Entitlement to service connection for PTSD is denied.

Entitlement to service connection for MDD is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


